Citation Nr: 1232378	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  08-32 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1995 to June 2003. 

This matter comes to the Board of Veterans' Appeals (Board) from a February 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge (AVLJ) of the Board in April 2012.  A copy of the transcript is associated with the claims file.   


FINDING OF FACT

The most probative (competent and credible) evidence of record indicates the Veteran's current back disorder is unrelated to his military service


CONCLUSION OF LAW

The Veteran's back disorder is not due to chronic disease or injury incurred in or aggravated by his military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  The RO notified the Veteran in July 2007 of the evidence and information necessary to substantiate his claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  This notice also advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra, the preferred sequence.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained, relevant to his back claim.  

Additionally, the Veteran was provided a VA examination with respect to the claim decided herein in June 2009, specifically addressing whether the Veteran's claimed back disorder may be attributed to his military service and, specifically to a motorcycle accident in February 2002.  The Board finds that this examination and opinion is adequate, as it is predicated on a full reading of the evidence in the Veteran's claims file.  The opinion considered all of the pertinent evidence of record and provided a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue being decided has been met. 

The Veteran also had the opportunity to present evidence and argument in support of his claim at his April 2012 Board hearing.  With respect to this hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ/AVLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ identified the issue on appeal.  The AVLJ also had the Veteran describe his relevant symptoms and medical history associated with his back disorder.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The record demonstrates that the Veteran is fully aware of the issue on appeal, the criteria needed to substantiate his claim, and the evidence required to support the claim.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.



II.  Service Connection

The Veteran maintains that his back disorder is the result of a motorcycle accident that occurred during his military service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established either by showing direct incurrence or aggravation in service or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish entitlement to direct service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or showing he at least has since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

If chronicity (permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

For the showing of chronic disease in service, or within a presumptive period, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Subsequent manifestations of the same disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent lay evidence under 38 U.S.C. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Turning now to the facts of this particular case.  The Veteran's service treatment records (STRs) clearly note treatment for various injuries following a February 2002 motorcycle accident.  However, his STRs are completely silent regarding any current complaints, treatment, or diagnoses regarding his back until his February 2003 separation examination.  At that time, the Veteran stated he suffers from chronic back pain every morning.  There was no clinical diagnosis of a back disorder at that time.

The Veteran has received diagnoses of thoracic scoliosis, as confirmed by a private treatment record from Scott and White Hospital in December 2005; lumbar strain, as confirmed by the June 2009 VA compensation examiner; and, muscle spasms, lumbar facet syndrome, lumbar disc displacement, and sciatica, as confirmed by a June 2011 private treatment record from Dr. Dorn.  There also is no disputing the Veteran has a current back disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, and that, without this minimum level of proof, there can be no valid claim).

Resolution of the appeal therefore ultimately turns, instead, on whether the current disorder is due to his military service, or whether this current disability is due to something else.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

The Veteran's private treatment records from Scott and White Hospital, dating from February 2002 to February 2006 document his complaints of and treatment for injuries immediately following his motorcycle accident.  However, these treatment records do not contain any etiological opinions concerning the cause of the Veteran's back disorder, which, incidentally, was only first mentioned in December 2005.  Additionally, his VA treatment records from June 2005 to May 2008, only note complaints of back pain in May 2008, with no resultant diagnosis.  Most recently, the Veteran provided a private treatment record from Dr. Dorn, dated in June 2011, showing additional treatment for a back disorder.  However, there are no etiological opinions in either his VA or private treatment records relating his back disorder to the motorcycle accident that occurred during his military service.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In June 2009, the Veteran was scheduled for a VA compensation examination to determine the nature and etiology of his back disorder.  At this examination, the examiner noted the Veteran's complaints of pain, including flare-ups, and the use of a brace.  The Veteran denied radiation, tingling, and numbness, in his bilateral lower extremities.  The examiner also recorded the Veteran's history of the 2002 motorcycle accident and noted that the reported injuries did not include his back.  After an objective physical examination, the examiner stated that the Veteran's back disorder, diagnosed as lumbar strain, is less likely than not related to his service, including the motorcycle accident, because he did not report any back problems following the accident but did report other injuries.  

Since the June 2009 VA medical opinion was based on a review of the claims file for the pertinent medical and other history, and supported by sound rationale, it provides compelling evidence against the Veteran's claim.  Moreover, the Veteran has not submitted any evidence to dispute the June 2009 examiner's opinion.  

The Board also has considered the Veteran's lay testimony provided at the April 2012 Travel Board hearing.  The Board must analyze the credibility and probative value of evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons and bases for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  But competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

With that said, the Veteran is competent to report symptoms such as ongoing back pain because this requires only his personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  Nevertheless, the Board finds that his reported contentions that the back disorders are directly related to service are not credible.  There is simply no probative evidence in the claims file to support this contention.  See also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

The Board has the authority to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997).  The Board therefore finds that the Veteran's unsubstantiated lay statements attributing his back disorder to the February 2002 motorcycle accident during his military service, are far less probative than the June 2009 VA examiner's opinion steadfastly disputing that there is any such causation.  

Because the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved in the Veteran's favor, so the claim must be denied.



ORDER

The claim of entitlement to service connection for a back disorder is denied.  



____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


